DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 11, 13, 14, 20, and 22 are objected to because of the following informalities:  
Claim 7, line 13, “normal” should be replaced with --normal to--.  
Claim 11, line 2, “the each head” should be replaced with --each head--.
Claim 13, lines 9-10, “and its tope generally parallel to its normal plane and its top” should be replaced with --and its top generally parallel to its normal plane--.
Claim 14, line 16, “normal” should be replaced with --normal to--.
Claim 20, lines 9-10, “and its top generally parallel to its normal plane and its top” should be replaced with --and its top generally parallel to its normal plane--. 
Claim 22, line 2, “the each head” should be replaced with --each head--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto (US 2008/0229862).
Regarding claim 7, Nakamoto discloses a mechanical arm assembly comprising: a plurality of joints interconnected to form the mechanical arm assembly (the claimed arrangement is most clearly shown in figs. 12A, 12B, and 14), the plurality of joints comprising a first joint (68), one or more intermediate joints (76), and a terminal joint (77) connected in consecutive series (fig. 12A) and each configured to rotate with respect to any respective adjacent joints; wherein each joint includes a base, a top, a sidewall interconnecting the base and the top (most clearly shown in fig. 14, where the sidewall of each articulated segment is clearly visible, and where the sidewall connects the “top” and “base” of each respective segment), and an opening in the top extending through the base (fig. 12A shows path of control wires 74, which includes the central-path of the wires which would be through the “top” and “base” of each segment); a head (the perpendicular pulley of each joint, e.g. 81) protruding perpendicularly from the base of each joint; one or more control wires each connected to (the scope of the phrasing “connected to” is sufficiently broad to include both “direct” and “indirect” connection)1 the head of a single controlled joint in the mechanical arm assembly (fig. 12A), wherein each control wire extends through the openings of each intermediate joint between the controlled joint and the first joint and through the opening in the first joint (fig. 12A); and wherein the control wire is configured to control rotational movement of the controlled joint around an axis that is normal an adjacent joint (paras. 49, 106-112).  
	Regarding claim 8, Nakamoto discloses the mechanical arm assembly of claim 7, wherein the one or more control wires (74) comprises one control wire connected to each joint in the mechanical arm assembly (fig. 12A).  
Regarding claim 9, Nakamoto discloses the mechanical arm assembly of claim 7, wherein the head of each intermediate and terminal joint (fig. 12A shows perpendicular pulleys of each joint) is configured to be inserted into the opening of the respective adjacent intermediate or base joint (the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as the perpendicular pulley has an inner pulley that is within the diameter of its mating pulley; plainly, see the arrangement of fig. 12A, showing the position of inner pulley of 81 with respect to outer pulley of 80).

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-2, 5-10, 13, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 4,771,652) in view of Nakamoto (US 2008/0229862).
	Regarding claim 1, Zimmer discloses a mechanical arm assembly comprising: a plurality of joints interconnected to form the mechanical arm assembly (the claimed arrangement is most clearly shown in fig. 2), the plurality of joints comprising a first joint (1), one or more intermediate joints (2), and a terminal joint (3) connected in consecutive series (the claimed arrangement is clearly shown in fig. 2) and each configured to rotate with respect to any respective adjacent joints; wherein each joint includes a base, a top, and a sidewall interconnecting the base and the top (the claimed arrangement is clearly visible in fig. 2); wherein a normal plane of each joint is defined as generally perpendicular to the sidewall (fig. 2) and wherein the base and top each are arranged at an angle with respect to the normal plane (the claimed arrangement is clearly visible in fig. 2); wherein the first joint (1) is configured with its base the claimed arrangement is clearly visible in fig. 2); wherein the intermediate joints (2) are configured with their bases at an angle between 10 and 80 degrees in a first direction with respect their normal plane and their tops at an angle between 10 and 80 degrees in a second direction, opposite the first direction, with respect its normal plane (the claimed arrangement is clearly visible in fig. 2); and wherein the terminal joint (3) is configured with its base at an angle between 10 and 80 degrees with respect to its normal plane and its top generally parallel to its normal plane (the claimed arrangement is clearly visible in fig. 2); a head protruding perpendicularly from the base of each joint (fig. 2 shows respective driving components for each segment which is interior to the previous adjacent segment); one or more bevel gears (fig. 2 shows driving arrangement including multiple bevel gears, such as 15, 21, 23, and 18) each connected to (the scope of the phrasing “connected to” is sufficiently broad to include both “direct” and “indirect” connection1) the head of a single joint (fig. 2 shows bevel gears respectively connected to each segment to allow rotational driving of the respective segments), wherein mechanical movement of the bevel gears is configured to impart rotational movement on its corresponding joint to rotate the joint with respect to an adjacent joint and around an axis that is normal an adjacent joint (col. 4, lines 47-49 and 62-64).
	Zimmer relies on gears rather than applicant’s claimed control wires for driving. 
	Nakamoto is in the related field of drive mechanisms for robotics applications and teaches a driving arrangement using one or more control wires 74 (see arrangement of fig. 12A). Further, the disclosure of Nakamoto evidences that bevel gears were known to make joint parts heavier (para. 10); and that wire driving mechanisms can realize the reduction of weight and size of robotics (paras. 50 and 122).  
Nakamoto, paras. 10, 50, and 122). 
	Regarding claim 2, the combination of Zimmer and Nakamoto discloses the mechanical arm assembly of claim 1 further comprising an end tool (T) connected to (the scope of the phrasing “connected to” is sufficiently broad to include both “direct” and “indirect” connection1) the terminal joint (3).  
	Regarding claim 5, the combination of Zimmer and Nakamoto discloses the mechanical arm assembly of claim 1, further comprising a head (fig. 2 of Zimmer shows respective driving components for each segment which is interior to the previous adjacent segment) protruding from the base and an opening in the top of each intermediate joint and the terminal joint (the claimed arrangement is clearly shown in fig. 2 of Zimmer), wherein the head of each intermediate and terminal joint is each configured to be inserted into the opening in the tops of the respective adjacent intermediate or base joints (the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as fig. 2 of Zimmer shows the nested arrangement of respective segments).  
	Regarding claim 6, the combination of Zimmer and Nakamoto discloses the mechanical arm assembly of claim 5, further comprising a bearing (12, 25, and either 26 or 31, Zimmer) positioned around the head of each intermediate and terminal joint (fig. 2, Zimmer), wherein the bearing is configured to insert into the opening in the top of each respective adjacent intermediate and first joint (the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as fig. 2 of Zimmer shows the bearings within the nested arrangement of respective segments) to form a rotational connection between adjacent joints (col. 4, lines 47-49 and 62-64, Zimmer).
	Regarding claim 7, Zimmer discloses a mechanical arm assembly comprising: a plurality of joints interconnected to form the mechanical arm assembly (the claimed arrangement is most clearly shown in fig. 2), the plurality of joints comprising a first joint (1), one or more intermediate joints (2), and a terminal joint (3) connected in consecutive series (the claimed arrangement is clearly shown in fig. 2) and each configured to rotate with respect to any respective adjacent joints; wherein each joint includes a base, a top, a sidewall interconnecting the base and the top (the claimed arrangement is clearly visible in fig. 2), and an opening in the top extending through the base (fig. 2 shows cavities of each segment with respective openings that provide for drive mechanism); a head protruding perpendicularly from the base of each joint (fig. 2 shows respective driving components for each segment which is interior to the previous adjacent segment); one or more bevel gears (fig. 2 shows driving arrangement including multiple bevel gears, such as 15, 21, 23, and 18) each connected to (the scope of the phrasing “connected to” is sufficiently broad to include both “direct” and “indirect” connection1) the head of a single controlled joint in the mechanical arm assembly (fig. 2 shows bevel gears respectively connected to each segment to allow rotational driving of the respective segments), wherein each bevel gear extends through the openings of each intermediate joint between the controlled joint and the first joint and through the opening in the first joint (fig. 2 shows the claimed arrangement, where the shown shafts, such as 14 and 20, are part of the respective driving arrangement); and wherein the bevel gear is configured to control rotational movement of the controlled joint around an axis that is normal an adjacent joint (col. 4, lines 47-49 and 62-64).  

	Nakamoto is in the related field of drive mechanisms for robotics applications and teaches one or more control wires 74 (see arrangement of fig. 12A). Further, the disclosure of Nakamoto evidences that bevel gears were known to make joint parts heavier (para. 10); and that wire driving mechanisms can realize the reduction of weight and size of robotics (paras. 50 and 122).  
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the control wire driving arrangement of Nakamoto in place of the bevel gear driving arrangement of Zimmer, for the advantage of size and weight reductions (Nakamoto, paras. 10, 50, and 122). 
	Regarding claim 8, the combination of Zimmer and Nakamoto suggests the mechanical arm assembly of claim 7, wherein the one or more control wires (74, Nakamoto) comprises one control wire (e.g., 74a, Nakamoto) connected to (the scope of the phrasing “connected to” is sufficiently broad to include both “direct” and “indirect” connectionError! Bookmark not defined.) each joint in the mechanical arm assembly (fig. 2, Zimmer).  
	Regarding claim 9, the combination of Zimmer and Nakamoto suggests the mechanical arm assembly of claim 7, wherein the head of each intermediate and terminal joint (fig. 2, Zimmer) is configured to be inserted into the opening of the respective adjacent intermediate or base joint (the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as fig. 2 of Zimmer shows the nested arrangement of segments 1, 2, and 7).
	Regarding claim 10, the combination of Zimmer and Nakamoto suggests the mechanical arm assembly of claim 9, further comprising a bearing (12, 25, and 26, Zimmer) positioned around the head of each intermediate and terminal joint (fig. 2, Zimmer), wherein the bearing is configured to insert into the opening in the top of each respective adjacent intermediate or base joint (the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as fig. 2 of Zimmer shows the bearings within the nested arrangement of respective segments) to form a rotational connection between adjacent joints (col. 4, lines 47-49 and 62-64, Zimmer).
	Regarding claim 13, the combination of Zimmer and Nakamoto suggests the mechanical arm assembly of claim 7, wherein (the following limitations are mapped to the art of Zimmer) the first joint (1) is configured with its base (portion nearest 8) generally parallel to its normal plane (clearly shown in fig. 2) and its top (portion nearest 2) at an angle between 10 and 80 degrees with respect its normal plane (clearly shown in fig. 2); wherein the intermediate joints (2) are configured with their bases at an angle between 10 and 80 degrees in a first direction with respect their normal plane and their tops at an angle between 10 and 80 degrees in a second direction, opposite the first direction, with respect its normal plane (clearly shown in fig. 2); and wherein the terminal joint (3) is configured with its base at an angle between 10 and 80 degrees with respect its normal plane and its tope generally parallel to its normal plane (clearly shown in fig. 2) and its top (see claim objection, above).  
	Regarding claim 21, the combination of Zimmer and Nakamoto discloses the mechanical arm assembly of claim 5, wherein each joint includes an opening in the top extending through the base (fig. 2 of Zimmer clearly shows the claimed arrangement), and wherein the one or more control wires (74, Nakamoto) are each connected to a single controlled joint in the fig. 12A, Nakamoto), and further wherein each control wire (74, Nakamoto) extends through the openings of each intermediate joint between the controlled joint and the first joint and through the opening in the first joint (the driving arrangement as shown in fig. 2 of Zimmer clearly shows the claimed arrangement).  
	Regarding claim 24, the combination of Zimmer and Nakamoto suggests the mechanical arm assembly of claim 1, wherein the one or more control wires (74, Nakamoto) comprises two control wires connected to each joint in the mechanical arm assembly (fig. 12A; para. 52, Nakamoto).  

	Claims 11-12 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 4,771,652) and Nakamoto (US 2008/0229862), in view of Ekas (US 2016/0052130).
	Regarding claim 11, the combination of Zimmer and Nakamoto suggests the mechanical arm assembly of claim 10, wherein each one or more control wire (74, Nakamoto) includes fixed points (1c and 3c, Nakamoto) therein and wherein the each head (as shown in fig. 2 of Zimmer, the nested portions of adjacent segments, including the driving components and housing) includes a divot therein (as most clearly shown in fig. 1 of Nakamoto, the flanges 1a, 1b with height h), and further wherein the fixed points (1c and 3c, Nakamoto) of each one or more control wire (74, Nakamoto) is positioned in the divot (between 1a and 1b, Nakamoto) of each corresponding head (fig. 2, Zimmer) and each respective bearing (12, 25, and 26, Zimmer) is positioned around the respective heads (the arrangement is clearly shown in fig. 2 of Zimmer) to hold the respective control wires in place (the structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, at least insomuch as the bearings of Zimmer are not axially displaced during operation).  
	Zimmer/Nakamoto does not expressly suggest that the fixed points are knots. 
	Ekas teaches that cables can be terminated with knots to allow connection of the cable to the link or actuator (para. 17). Further, Ekas teaches the use of a Palomar knot 14, which is particularly useful because it can be tied in a manner that consistently provides a known length consumption of cables 16 and 18 (para. 43). 
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Ekas in combination with the structure of Zimmer and Nakamoto, for the purpose of allowing a means of attaching the driving cables that consistently provides a known length for the consumption of the cables (Ekas, paras. 17, 43).  
	Regarding claim 12, the combination of Zimmer, Nakamoto, and Ekas suggests the mechanical arm assembly of claim 11, wherein the opening in the base through the top forms an outer ring in the top (by fig. 2 of Zimmer, the outer portion of each nested joint is an outer ring to permit nesting), wherein the outer ring includes a recess in 4its inner perimeter (by fig. 2 of Zimmer, the recess is the area where the adjacent joint is nested), and further wherein the control wire (74, Nakamoto) from an adjacent joint passes through the recess into the opening (the claimed arrangement is clearly shown in the geared driving arrangement of fig. 2 of Zimmer).
	Regarding claim 22, the combination of Zimmer and Nakamoto suggests the mechanical arm assembly of claim 21, wherein each one or more control wire (74, Nakamoto) includes fixed points (1c and 3c, Nakamoto) therein and wherein the each head (as shown in fig. 2 of Zimmer, the nested portions of adjacent segments, including the driving components and housing) as most clearly shown in fig. 1 of Nakamoto, the flanges 1a, 1b with height h), and further wherein the fixed points (1c and 3c, Nakamoto) of each one or more control wires (74, Nakamoto) is positioned in the divot (between 1a and 1b, Nakamoto) of each corresponding head (fig. 2, Zimmer) and each respective bearing (12, 25, and 26, Zimmer) is positioned around the respective heads (the arrangement is clearly shown in fig. 2 of Zimmer) to hold the respective control wires in place (the structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, at least insomuch as the bearings of Zimmer are not axially displaced during operation).  
	However, the disclosures of Zimmer and Nakamoto are silent that the fixed points are knots. 
	Ekas teaches that cables can be terminated with knots to allow connection of the cable to the link or actuator (para. 17). Further, Ekas teaches the use of a Palomar knot 14, which is particularly useful because it can be tied in a manner that consistently provides a known length consumption of cables 16 and 18 (para. 43). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Ekas in combination with the structure of Zimmer and Nakamoto, for the purpose of allowing a means of attaching the driving cables that consistently provides a known length for the consumption of the cables (Ekas, paras. 17, 43).  
Regarding claim 23, the combination of Zimmer, Nakamoto, and Ekas suggests the mechanical arm assembly of claim 22, wherein the opening in the base through the top forms an outer ring in the top (by fig. 2 of Zimmer, the outer portion of each nested joint is an outer ring to permit nesting), wherein the outer ring includes a recess in 4its inner perimeter (by fig. 2 of Zimmer, the recess is the area where the adjacent joint is nested), and further wherein the 74, Nakamoto) from an adjacent joint passes through the recess into the opening (the claimed arrangement is clearly shown in the geared driving arrangement of fig. 2 of Zimmer)  

Claims 3, 14-16, 18-20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (US 4,771,652), in view of Nakamoto (US 2008/0229862) and Jogasaki (US 2017/0210015).
Regarding claim 3, the combination of Kamon and Nakamoto discloses the mechanical arm assembly of claim 2, but lacks the teaching wherein the end tool comprises one of a medical device or a camera.
Jogasaki is in the related field of bending mechanisms and teaches a jointed mechanical arm (see fig. 2) for use in medical environments (see fig. 1) that uses a medical treatment tool (paras. 50 and 66). Further, as would be plainly apparent to one of ordinary skill in the art, the tooling attached to a robotic arm determines its applied use (e.g., a gripper is used to grip; a welding tool is used to weld, etc.); and therefore, changing the tool on a robotic arm expands the functionality of the robot, which is an obvious benefit that would be commonly known to one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of the medical treatment tool of Jogasaki in combination with the structure suggested by Zimmer and Nakamoto, for the purpose of improving the system with expanded functionality.  
Regarding claim 14, Zimmer discloses a mechanical arm assembly comprising: a plurality of joints interconnected to form the mechanical arm assembly (the claimed arrangement is most clearly shown in fig. 2), the plurality of joints comprising a first joint (1), one or more intermediate joints (2), and a terminal joint (3 or 7) connected in consecutive series (the claimed arrangement is clearly shown in fig. 2) and each configured to rotate with respect to any respective adjacent joints; wherein each joint includes a base, a top, a sidewall interconnecting the base and the top (the claimed arrangement is clearly visible in fig. 2), and an opening in the top (fig. 2 shows cavities of each segment with respective openings that provide for drive mechanism); a head protruding perpendicularly from the base of each joint (fig. 2 shows respective driving component for each respective segment which is interior to the previous adjacent segment), wherein the head of each intermediate and terminal joint is configured to be inserted into the opening of the respective adjacent intermediate or base joint (the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as fig. 2 of Zimmer shows the nested arrangement of respective segments).  
The disclosure of Zimmer is silent on one or more control wires; wherein the control wire is configured to control rotational movement of the controlled joint around an axis that is normal an adjacent joint.
Nakamoto is in the related field of drive mechanisms for robotics applications and teaches a driving mechanism using one or more control wires 74 (see arrangement of fig. 12A) configured to control rotational movement of the controlled joint around an axis that is normal an adjacent joint (the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as fig. 2 shows the perpendicular arrangement of pulleys). Further, the disclosure of Nakamoto evidences that bevel gears were known to make joint parts heavier (para. 10); and that wire driving mechanisms can realize the reduction of weight and size of robotics (para. 122).  
Nakamoto, paras. 10 and 122). 
The disclosure of Zimmer is silent on a disc having a hole therein, wherein the disc is rotatable; 5one or more control wires each connected to a disc on a controlled joint in the mechanical arm assembly.
Jogasaki is in the related field of bending mechanisms and teaches the use of a guide plate 5 having respectively rotatable (see fig. 4) disc-shaped first plate part 14 and ring-shaped second plate part 15 (see fig. 2), and the second plate part 15 includes a plurality of guide channels 19 for cables 6 to pass through (see fig. 3); and the guide plate 5 has a hole 16 which surrounds the columnar part 8 with linkage section 13 (see fig. 2). Further, the disclosure of Jogasaki evidences the advantage of respectively rotatable parts 14 and 15, in that the guided paths of the cables 6 can be adjusted and optimized (para. 64 and 68). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Jogasaki in combination with the structure of Zimmer and Nakamoto, for the purpose of allowing adjustable or optimized guide paths for the control cables (Jogasaki, paras. 64 and 68). 
The combination suggested by Zimmer, Nakamoto, and Jogasaki results in the following limitations: a disc (5, Jogasaki) having a hole (16, Jogasaki) therein positioned around the head (fig. 2, Zimmer) such that the head protrudes through the hole (the guide plate 5 of Jogasaki is exterior to the mechanism of Zimmer in the combination), wherein the disc is rotatable with respect to the head (fig. 4, Jogasaki); 5one or more control wires (74, Nakamoto) each connected 5, Jogasaki) on a controlled joint in the mechanical arm assembly (fig. 2, Zimmer) and connected to the head (the scope of the phrasing “connected to” is sufficiently broad to include both “direct” and “indirect” connectionError! Bookmark not defined.), each control wire (74, Nakamoto) extending toward the first joint (1, Zimmer) and positioned exterior to each joint in the mechanical arm assembly (the guide plate 5 of Jogasaki is exterior to the mechanism of Zimmer in the combination); and wherein the control wire (74, Nakamoto) is configured to control rotational movement of the controlled joint around an axis that is normal an adjacent joint (the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as fig. 2 shows the perpendicular arrangement of pulleys).
Regarding claim 15, the combination of Zimmer, Nakamoto, and Jogasaki suggests the mechanical arm assembly of claim 14, wherein the disc (5, Jogasaki) comprises one or more through-holes (19, Jogasaki) and wherein the one or more control wires (74, Nakamoto) are routed through respective through-holes (fig. 2, Jogasaki).  
Regarding claim 16, the combination of Zimmer, Nakamoto, and Jogasaki suggests the mechanical arm assembly of claim 15, further comprising a channel (the channel between parts 14 and 15, Jogasaki) adjacent to the through holes (clearly shown in fig. 4, Jogasaki), wherein the channel is configured to guide the control wires toward the head (parts 14 and 15 can rotate to facilitate optimal guiding of the control wires, Jogasaki).
Regarding claim 18, the combination of Zimmer, Nakamoto, and Jogasaki suggests the mechanical arm assembly of claim 14 further comprising a bearing (12, 25, and 31, Zimmer) positioned around the head of each intermediate and terminal joint (the claimed arrangement is clearly shown in fig. 2 of Zimmer), wherein the bearing (12, 25, and 31, Zimmer) is configured the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as fig. 2 of Zimmer shows the bearings 12, 25, and 31 within the nested arrangement of respective segments).  
Regarding claim 19, the combination of Zimmer, Nakamoto, and Jogasaki suggests the mechanical arm of claim 18, wherein the disc (5, Jogasaki) is positioned between the bearing and the base of the joint (fig. 2, Zimmer).  
Regarding claim 20, the combination of Zimmer, Nakamoto, and Jogasaki suggests the mechanical arm assembly of claim 14, wherein (the following limitations are mapped to the art of Zimmer) the first joint (1) is configured with its base (portion nearest 8) generally parallel to its normal plane (clearly shown in fig. 2) and its top (portion nearest 2) at an angle between 10 and 80 degrees with respect its normal plane (clearly shown in fig. 2); 6wherein the intermediate joints (2) are configured with their bases at an angle between 10 and 80 degrees in a first direction with respect their normal plane and their tops at an angle between 10 and 80 degrees in a second direction, opposite the first direction, with respect its normal plane (clearly shown in fig. 2); and wherein the terminal joint (3) is configured with its base at an angle between 10 and 80 degrees with respect its normal plane and its top generally parallel to its normal plane (clearly shown in fig. 2) and its top (see claim objection, above).  
Regarding claim 25, the combination of Zimmer and Nakamoto suggests the mechanical arm assembly of claim 5, but lacks the teaching of further comprising a disc having a hole therein positioned around the head such that the head protrudes through the hole, wherein the disc is rotatable with respect to the head.  
see fig. 4) disc-shaped first plate part 14 and ring-shaped second plate part 15 (see fig. 2), and the second plate part 15 includes a plurality of guide channels 19 for cables 6 to pass through (see fig. 3); and the guide plate 5 has a hole 16 which surrounds the columnar part 8 with linkage section 13 (see fig. 2). Further, the disclosure of Jogasaki evidences the advantage of respectively rotatable parts 14 and 15, in that the guided paths of the cables 6 can be adjusted and optimized (para. 64 and 68). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Jogasaki in combination with the structure of Zimmer and Nakamoto, for the purpose of allowing adjustable or optimized guide paths for the control cables (Jogasaki, paras. 64 and 68). Further mapping of the limitations is considered redundant, in light of the explanation of the art with respect to claim 14, elsewhere above. 
Regarding claim 26, the combination of Zimmer, Nakamoto, and Jogasaki suggests the mechanical arm assembly of claim 25, wherein the disc (5, Jogasaki) comprises one or more through-holes (19, Jogasaki) and wherein the one or more control wires (74, Nakamoto) are routed through respective through-holes (fig. 2, Jogasaki).  
Regarding claim 27, the combination of Zimmer, Nakamoto, and Jogasaki suggests the mechanical arm assembly of claim 26, wherein the disc (5, Jogasaki) is positioned between the bearing and the base of the joint (fig. 2, Zimmer).

Allowable Subject Matter
Claims 17 and 28 are objected to as being dependent upon respectively rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al. (US 8234949) shows, in at least figs. 2C, 2E, and 4C, a power transmission mechanism using wires, where the wires are wrapped partially around the pulley as shown.   
Bannasch et al. (US 2010/0263470) shows a robotic joint having a cable wound partially around the pulley sharing the rotational axis of 4, as shown in fig. 3.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/T. SCOTT FIX/Examiner, Art Unit 3658   

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                                                                             




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262, 1270 (Fed.  Cir. 2010): “the term 'coupled to' . . . should be construed broadly so as to allow an indirect attachment."